929 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lawrence E. MILLER, Defendant-Appellant.
No. 90-3655.
United States Court of Appeals, Sixth Circuit.
April 3, 1991.

On Appeal from the United States District Court for the Southern District of Ohio, No. 89-00037;  Rice, J.
S.D.Ohio
AFFIRMED.
Before KEITH and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant Lawrence E. Miller has appealed from the sentence imposed in a judgment entered pursuant to a guilty plea by the United States District Court for the Southern District of Ohio for interstate transportation of stolen property in violation of 18 U.S.C. Sec. 2314.  Upon review of the appellant's assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that the appellant's assignments of error are without merit.


2
Accordingly, the judgment of the district court is AFFIRMED for the reasons stated by the district court from the bench at the sentencing hearing on July 20, 1990.